Citation Nr: 1759110	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  16-04 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

T. Matta, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1962 to September 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In July 2016, a videoconference hearing was held before the undersigned; a transcript is in the record. 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is reasonably shown to be related to/caused by his exposure to noise trauma in service.

2.  The Veteran's tinnitus is reasonably shown to have had its onset in service, and to have persisted since.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  Service connection for tinnitus is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claims being decided.  However, inasmuch as this decision grants the benefits sought, there is no reason to belabor its impact on the matter; any notice or duty to assist omission is harmless.  Whether the Veteran received adequate notice at the hearing before the undersigned is also rendered moot.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Hearing Loss

It is not in dispute that the Veteran has a bilateral hearing loss disability, as such is shown by official audiometry.  Based on his military occupational specialty (MOS) as a multi-engine helicopter repairmen and his testimony that he was exposed to loud noises during service, the Board concedes noise exposure in service.  What he still must show to substantiate this claim is that his hearing loss is related to his service/noise trauma therein.  In the absence of onset in service and continuity post service, whether a current hearing loss may be related to service or noise trauma therein is a medical question.

The Veteran testified that his hearing loss began during service and continued thereafter.  There is no objective evidence that directly contradicts the Veteran's contention that his hearing loss is noise related.  

In an undated statement (received by the Board in August 2012), the Veteran's wife testified that he had a hard time hearing television and music after separating from service; she would often have to tell him to turn the television or music down because it was so loud.  

On April 2012 VA hearing loss examination, the examiner opined that it is less likely that the Veteran's hearing loss is due to service since he had normal hearing at separation from service and he was exposed to loud noises in his post-service employment without the benefit of hearing protection.

Although there is negative evidence in the record, the Board finds that the examiner did not adequately address the Veteran's statements that he experienced hearing loss in, and shortly after, service.  Instead, she focused on the fact that the Veteran's hearing was normal at service separation.  The absence of such diagnosis, however, is not fatal to a claim of service connection for such disability.  Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155 (1993).   The Board also notes that the examiner's opinion was based on an inaccurate factual premise as the Veteran testified during his July 2016 hearing (and stated in multiple statements) that his postservice employment did not expose him to loud noises.

Resolving the remaining reasonable doubt regarding the etiology for the Veteran's hearing loss in his favor, as required (see 38 U.S.C. § 5107; 38 C.F.R. § 3.102), and based on his credible testimony of difficulty hearing during and since service, the Board concludes that it is reasonably shown that noise trauma was a factor in the Veteran's development of his current hearing loss disability, and that service connection for bilateral hearing loss is warranted.  

Tinnitus

The Veteran claims his tinnitus began during his active duty service as a result of noise trauma he sustained therein.  His exposure to noise trauma in service is not in dispute.

On April 2012 VA hearing loss and tinnitus examination, the examiner opined that the Veteran's tinnitus is at least as likely a symptom associated with hearing loss.

During the July 2016 hearing before the Board, the Veteran testified that his tinnitus began in service and has persisted ever since.

On longitudinal review of the record, the Board finds that the evidence supports the Veteran's claim.  As was noted above, it is not in dispute that he has tinnitus, and that he was exposed to noise trauma in service.  He is competent to observe that he has experienced tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).   The record provides no basis for rejecting his accounts (of the tinnitus beginning in service and persisting since) as not credible.  Additionally, the April 2012 VA examiner opined that the Veteran's tinnitus is a related to hearing loss (which is being granted).  Therefore, and resolving any remaining reasonable doubt in his favor (as required under 38 C.F.R. § 3.102), the Board concludes that service connection for tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


